CONSULTING AGREEMENT


PARTIES


This Independent Contractor Consulting Agreement (“Consulting Agreement”) is
between Lincoln National Corporation, an Indiana corporation with its principal
office at 150 N. Radnor-Chester Road, Radnor, PA 19087, on behalf of itself and
its subsidiaries and affiliates (“Lincoln”), and Robert W. Dineen, an individual
having his principal residence at 65 Second Avenue, Westwood, NJ 07675
(“Contractor”).


TERM


The Term of this Agreement shall be one (1) year (365 days), beginning May 1,
2013 and ending April 30, 2014 (the “Consulting Term”).


WAIVER REAFFIRMATION


This Agreement is conditioned upon Contractor’s signing and returning to Lincoln
between April 20, 2013 and May 1, 2013 the Waiver Reaffirmation attached as
Exhibit D to the Phased Retirement Agreement executed by Contractor on or about
October 26, 2012.  Contractor understands and agrees that this Consulting
Agreement will be voided by Lincoln Financial Group, with no further recourse by
Contractor, in the event that Contractor fails to sign and abide by said Waiver
Reaffirmation.


DUTIES and RELATIONSHIP


Contractor shall devote his best efforts to providing consulting services to
Lincoln relating to undertake all duties and responsibilities as may be assigned
to you, including assisting the Company with your transition from employment,
assist in the transition of your former duties to any successor(s), and
maintaining the Company’s business, relationships, and goodwill, and such other
duties as you may be assigned to you from time-to-time by the President & CEO of
the Company.  The parties contemplate that the consulting services will not
exceed 80 hours in any particular month or 350 hours in aggregate over the
entire Consulting Term. Contractor agrees to comply with all applicable state
laws and operate within the rules and regulations of all applicable regulatory
authorities.  Contractor agrees not to discriminate against or harass any of
Lincoln's employees, agents, customers, vendors or other contractors of Lincoln.


Upon termination or expiration of this Agreement, Contractor shall immediately
return to Lincoln all of Lincoln's property, tangible and intangible, including
all confidential information and trade secrets.


Lincoln retains Contractor only for the purposes and to the extent set forth in
this Agreement.  Contractor's relation to Lincoln under this contract shall be
that of an independent contractor.  Contractor shall not be considered as having
any employee status or as being entitled to participate in any compensation or
benefit plans, arrangements, or distributions by Lincoln pertaining to or in
connection to any pension, stock, bonus, profit sharing or similar benefits for
Lincoln's employees. Contractor shall refrain from taking any position in
Lincoln’s securities based upon information that becomes known to Contractor or
is received by Contractor by virtue of his performance of the services required
hereunder.  Contractor shall further refrain from divulging such information to
any third parties.

 
 

--------------------------------------------------------------------------------

 

COMPENSATION


As compensation for all services rendered by Contractor under this Agreement,
Lincoln shall pay Contractor at the rate of $36,583 per month for each month of
the Consulting Term.  Additionally, the Company will reimburse Consultant for
reasonable expenses incurred during the Consulting Term in connection with
providing the Consulting Services.  Lincoln's obligation to reimburse Contractor
pursuant to this paragraph shall be subject to Contractor providing Lincoln
monthly invoices.  Payment will be made directly to Contractor and mailed to the
address in the introductory paragraph. The consideration set forth in this
paragraph shall be the sole consideration due Consultant and fully satisfies any
obligation the Company would otherwise have during the Consulting Term to pay
the Consultant for his time in accordance with the Phased Retirement Agreement
between Consultant and the Company or any Agreement, Waiver, and General Release
signed between Consultant and the Company (the “Waiver”).  If you materially
breach or violate any provision in this Consulting Agreement, the Waiver, or the
Phased Retirement Agreement, or if you fail to sign and abide by the Waiver
Reaffirmation, the Company will void this Consulting Agreement and shall have
the right to cease any further payments or benefits called for under this
Consulting Agreement.




CONFIDENTIALITY


Contractor acknowledges that as a result of this Consulting Agreement he may
acquire confidential information and trade secrets that are the property of
Lincoln, and if disclosed to or used by third-parties will be damaging to
Lincoln.  Contractor agrees to use best efforts to protect the confidentiality
of any such confidential information and trade secrets and further represents
that he will not, without prior written consent from Lincoln during the term of
this Agreement and after termination, use for himself or others or disclose or
permit to be disclosed to any third party, by any method, such confidential
information or trade secrets of Lincoln.  For the purposes of this Consulting
Agreement, this information shall include, but shall not be limited to, medical
information, business or financial information, systems and procedures,
customers, and accounts of Lincoln, manuals, ideas, processes, research,
records, notes or memorandum.  Contractor recognizes that Lincoln has no
adequate remedy at law in order to compel the enforcement of these
provisions.  Therefore, the parties agree that Lincoln shall be entitled to
injunctive relief, without posting bond as a condition of obtaining such relief,
and monetary damages for any violation of the above.


ASSIGNMENTS AND SUBCONTRACTS


This Agreement may not be transferred or assigned by either party without the
consent of the other party.  Contractor may not subcontract any of his duties or
obligations under this Agreement without the express written consent of Lincoln,
which may be withheld in Lincoln’s sole discretion.


LAWS TO GOVERN


This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania.  Lincoln is an equal employment opportunity employer and is a
federal contractor. Consequently, the parties agree that, to the extent
applicable, they will comply with Executive Order 11246, the Vietnam Era
Veterans Readjustment Assistance Act of 1974 and Section 503 of the Vocational
Rehabilitation Act of 1973 and also agree that these laws are incorporated
herein by this reference.
 
 
 
 

--------------------------------------------------------------------------------

 

 
SEVERABILITY


If any provision of this Agreement is invalid, illegal or unenforceable under
any applicable statute or court decision, it is to that extent to be deemed
omitted and the remaining provisions shall not be affected in any way.


MODIFICATION
 
This Agreement may be modified only in writing by the parties.








Accepted and agreed to, intending to be legally bound:




CONTRACTOR:
 
LINCOLN:
ROBERT W. DINEEN
 
LINCOLN NATIONAL CORPORATION
     
By: /s/ Robert W. Dineen
 
By: /s/ Lisa M. Buckingham
Printed Name:  Robert W. Dineen
 
Printed Name: Lisa M. Buckingham
   
Title: CHRO & EVP
Date:  October 26, 2012
 
Date: October 31, 2012




